Citation Nr: 1417359	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  07-33 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a cyst on the left kidney, claimed as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to December 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the benefits sought on appeal.  This case was previously before the Board in August 2012 and November 2013, and was remanded for further development.  The requested development was completed, and the case has now been returned to the Board for further appellate action.

The Board notes that there appears to be an appeal pending at the RO that has not yet been certified to the Board.  Thus, the issues associated with that appeal will be the subject of a later Board decision, if necessary.


FINDINGS OF FACT

The evidence of record is in equipoise as to whether the Veteran's left kidney cyst was caused by his service-connected diabetes mellitus.


CONCLUSION OF LAW

The requirements for establishing service connection for a cyst on the left kidney have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

A disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.

In order to establish entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) evidence establishing a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that he developed a cyst on the left kidney as secondary to his service-connected diabetes mellitus. 

The evidence shows that the Veteran has been diagnosed with a cyst on the left kidney.  Having determined that the Veteran has a current disability, the remaining question before the Board is whether there is nexus between the current disability and his service or a service-connected disability.  

The service treatment records contain no complaints, history or findings consistent with cystic kidney disease.  After service, private treatment records in 2007 show that the Veteran had a cyst on the left kidney.  Accordingly, service connection on a direct basis is not established. 

The thrust of the Veteran's claim is that his renal cyst is secondary to his service-connected diabetes mellitus.  Thus, the determinative question in this case is whether his cyst on the left kidney is caused or aggravated by his service-connected diabetes mellitus disease.  On this point, the Board finds that the evidence is at least in equipoise regarding the Veteran's claim of entitlement to service connection for a cyst on the left kidney as secondary to his service-connected diabetes mellitus.  38 C.F.R. § 3.310 (2013). 

The Veteran has been awarded service connection for his diabetes mellitus.  The Veteran has alleged that his renal cyst was caused or aggravated by his service-connected diabetes mellitus.  

On VA examination in August 2007 VA examination, following a review of the claims file and an examination of the Veteran, the examiner found that, while the Veteran had a cyst on his kidney, this was unrelated to the service-connected diabetes mellitus.  Significantly, the examiner did not provide any rationale to support the opinion. 

Accordingly, the claim was remanded for a new VA examination and opinion regarding the etiology of the Veteran's renal cyst.  The Veteran underwent a VA examination in August 2012.  Following a review of the claims file and an examination of the Veteran, the examiner opined that it was less likely than not that the Veteran's kidney cyst was a result of the service-connected diabetes.  The examiner explained that renal cysts were commonly seen in normal kidneys and incidence increased with age. 

The Board determined that the VA examiner did not address whether the Veteran's kidney cyst was aggravated by his service-connected diabetes mellitus.  Pursuant to the Board's November 2013 remand instructions, the claims file was returned to the VA examiner who conducted the August 2012 VA examination for an addendum opinion.

In December 2013, following a review of the claims file, the VA examiner essentially opined that the Veteran's cyst on the left kidney was at least as likely as not (50 percent or greater) related to diabetes mellitus.  The examiner explained that a review of the claims file, to include imaging studies, supported this finding because the medical records showed that the Veteran's diabetes mellitus was uncontrolled, and uncontrolled diabetes was shown by medical research to increase the frequency of renal cysts.  The examiner added that it was at least as likely as not that the Veteran's renal cysts were a continuum of the diabetes, as opposed to a separate process, and that these renal cysts were usually of no consequence.  

Resolving all reasonable doubt in the Veteran's favor, the weight of the competent and credible medical evidence demonstrates a nexus between the Veteran's current cyst on the left kidney and diabetes mellitus.  Therefore, service connection a cyst on the left kidney as secondary to diabetes mellitus, is granted.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for a cyst on the left kidney as secondary to diabetes mellitus is granted.



____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


